Case 8:20-bk-10143-TA   Doc 417 Filed 03/26/21 Entered 03/26/21 16:28:36   Desc
                         Main Document    Page 1 of 12
Case 8:20-bk-10143-TA   Doc 417 Filed 03/26/21 Entered 03/26/21 16:28:36   Desc
                         Main Document    Page 2 of 12
Case 8:20-bk-10143-TA   Doc 417 Filed 03/26/21 Entered 03/26/21 16:28:36   Desc
                         Main Document    Page 3 of 12
Case 8:20-bk-10143-TA   Doc 417 Filed 03/26/21 Entered 03/26/21 16:28:36   Desc
                         Main Document    Page 4 of 12
Case 8:20-bk-10143-TA   Doc 417 Filed 03/26/21 Entered 03/26/21 16:28:36   Desc
                         Main Document    Page 5 of 12
Case 8:20-bk-10143-TA   Doc 417 Filed 03/26/21 Entered 03/26/21 16:28:36   Desc
                         Main Document    Page 6 of 12
Case 8:20-bk-10143-TA   Doc 417 Filed 03/26/21 Entered 03/26/21 16:28:36   Desc
                         Main Document    Page 7 of 12
Case 8:20-bk-10143-TA   Doc 417 Filed 03/26/21 Entered 03/26/21 16:28:36   Desc
                         Main Document    Page 8 of 12
Case 8:20-bk-10143-TA   Doc 417 Filed 03/26/21 Entered 03/26/21 16:28:36   Desc
                         Main Document    Page 9 of 12
Case 8:20-bk-10143-TA   Doc 417 Filed 03/26/21 Entered 03/26/21 16:28:36   Desc
                         Main Document    Page 10 of 12
Case 8:20-bk-10143-TA   Doc 417 Filed 03/26/21 Entered 03/26/21 16:28:36   Desc
                         Main Document    Page 11 of 12
Case 8:20-bk-10143-TA   Doc 417 Filed 03/26/21 Entered 03/26/21 16:28:36   Desc
                         Main Document    Page 12 of 12
